DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 05/09/2022 for application with case number 16/816,304 (filed on 03/12/2020), in which claims 1-14 were originally presented for examination.

Status of Claims
Claims 1-3, and 5-14 are currently amended. Claims 1-14 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-060020, filed on 03/27/2019.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2020 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Response to Arguments 
Applicant's arguments filed on 05/09/2022 have been fully considered and are addressed as follows:
Regarding the Specification Objections: The objection is withdrawn, as the amended title filed on 05/09/2022 have properly addressed the informalities recited in the Non-Final office action mailed on 02/09/2022.
Regarding the Claim Interpretation under 35 USC §112(f): Interpretation of claims under 35 USC §112(f), is withdrawn, as the amended claims filed on 05/09/2022 have overcome the claim interpretation under 112(f) recited in the non-final office action mailed on 02/09/2022. 
Regarding the Claim rejections under 35 USC §103:  Applicant’s arguments regarding the rejection of claims 1-7 & 9-14 as being unpatentable over James (PG Pub. No. US 2016/0167648 A1) as modified by Elie (PG Pub. No. US 2017/0032599 A1) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“Independent claims 1, 13, and 14 recites similar elements, namely: "wherein when the vehicle travels autonomously for picking up a user at a stop position according to control of the processor and the processor has recognized a predetermined motion of the user, the processor starts the opening control for opening the door of the vehicle so that the opening control is completed at a timing when the user or the vehicle arrives at the stop position," as recited in independent claim 1, and similarly recited in independent claims 13 and 14. The combination of James et al. and Elie et al. fails to disclose, teach, or suggest at least these elements as recited in the subject claims.” (see Remarks pages 7-9; emphasis added)

The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations added to the amended base claims 1, 13, and 14 apparently to overcome the current obviousness rejections under USC §103 as recited in the Non-Final office action mailed on 02/09/2022.  Although the examiner does not necessarily agree with the applicant arguments, and in the interest of concluding the prosecution, a new reference is introduced to teach some of the amended limitations as outlined in the prior art rejections below.  Accordingly, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment. 
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) because:
Claim 6 recites the limitation “the recognizer” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	



Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 9 & 13-14 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2016/0167648 A1 to James et al. (hereinafter “James”) in view of PG Pub. No. US 2017/0327125 A1 to Stefan Nordbruch (hereinafter “Nordbruch”)

As per claim 1, James teaches a vehicle control device comprising a storage medium storing computer-readable instructions and a processor connected to the storage medium (James, in Fig. 1 [reproduced here for convenience] & ¶¶153-154, discloses a combination of hardware processing system, computer-readable medium  [i.e., storage medium & processor], and software code [i.e., computer-readable instructions] for implementing a method of interacting an autonomous vehicle with the external environment), the processor executing the computer-readable instructions to: 

[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    872
    570
    media_image1.png
    Greyscale


James’s FIG. 1: “an autonomous vehicle configured for interaction with an external environment”

recognize a surrounding environment of a vehicle on the basis of a detection result of a detector configured to detect a situation outside the vehicle (James, in Fig. 1, Fig. 7 [reproduced here for convenience] & ¶¶130-134, discloses (1) the detecting the external environment performed by one or more sensors of the sensor system 125, such as the environment sensor(s) 126, and/or by the camera system 127 [i.e., detector], and (2) the identification of the non-verbal human gesture [i.e., detection result] is performed by the processor according to the human signal recognition module 121);
[AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    578
    444
    media_image2.png
    Greyscale


James’s FIG. 7: “a method of interacting with an environment external for an autonomous vehicle, wherein the autonomous vehicle determines a future driving maneuver based at least partially on a non-verbal human gesture detected in the external environment”





perform at least one of speed control and steering control of the vehicle on the basis of a recognition result (James, in Fig. 7 & ¶¶135-145, discloses determining a future driving maneuver [i.e., at least one of speed control and steering control] based at least in part on the identified non-verbal human gesture [i.e., on the basis of a recognition result]); and

[AltContent: arrow]
    PNG
    media_image3.png
    410
    615
    media_image3.png
    Greyscale

James’s FIG. 3: “an autonomous vehicle interacting with an external environment”

wherein when the vehicle travels autonomously for picking up a user at a stop position according to control of the processor and the processor has recognized a predetermined motion of the user,  (James, in Fig. 3 [reproduced here for convenience], Fig. 7 blocks 715-720 & ¶135-145, discloses the autonomous vehicle 100 implements the determined future driving maneuver [i.e., travels autonomously for picking up a user at a stop position] that is determined based on the identified non-verbal human gesture [i.e., predetermined motion of a user]).
James does not disclose to perform opening control for opening a door of the vehicle, and the processor starts the opening control for opening the door of the vehicle so that the opening control is completed at a timing when the user or the vehicle arrives at the stop position.
Nordbruch teaches, in ¶¶34-37 & ¶86 that is was old and well known at the time of filing in the art of autonomous vehicle sensing and control systems, to perform opening control for opening a door of the vehicle, and the processor starts the opening control for opening the door of the vehicle so that the opening control is completed at a timing when the user or the vehicle arrives at the stop position (Nordbruch, in ¶¶34-37 & ¶86, discloses the driver or passengers no longer have to unlock the vehicle doors themselves, as said doors are already open when the predetermined pick-up time is reached. In particularly, one or more vehicle doors is/are able to unlock automatically upon request after the driver (including further drivers or passengers) stands in front of the vehicle [i.e., at a timing when the user at the stop position] when the vehicle is in the pick-up position [i.e., at a timing when the vehicle at the stop position]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify James in view of Nordbruch, as both inventions are directed to the same field of endeavor – vehicle-user interaction and the combination would provide the technical advantage that time is saved, in so far as the driver or passengers no longer have to unlock the vehicle doors themselves (see at least Nordbruch’s ¶34).







As per claim 9, James as modified by Nordbruch teaches the vehicle control device according to claim 1, accordingly, the rejection of claim 1 above is incorporated.
James does not disclose wherein, when the vehicle has arrived at the stop position earlier than the user, the processor starts the opening control at a timing when the user has approached the vehicle. 
Nordbruch teaches, in ¶¶34-37 & ¶86 that is was old and well known at the time of filing in the art of autonomous vehicle sensing and control systems, to wherein, when the vehicle has arrived at the stop position earlier than the user, the processor starts the opening control at a timing when the user has approached the vehicle (Nordbruch, in ¶¶34-37 & ¶86, discloses the driver or passengers no longer have to unlock the vehicle doors themselves, as said doors are already open when the predetermined pick-up time is reached. In particularly, one or more vehicle doors is/are able to unlock automatically upon request after the driver (including further drivers or passengers) stands in front of the vehicle [i.e., at a timing when the user at the stop position] when the vehicle is in the pick-up position [implies vehicle has arrived at the stop position earlier than the user]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify James in view of Nordbruch, as both inventions are directed to the same field of endeavor – vehicle-user interaction and the combination would provide the technical advantage that time is saved, in so far as the driver or passengers no longer have to unlock the vehicle doors themselves (see at least Nordbruch’s ¶34).






As per claim 13, James teaches a vehicle control method (James, in Fig. 1 & ¶1, ¶28, ¶¶130-137 & ¶¶153-154, discloses a combination of hardware processing system, computer-readable medium  [i.e., storage medium & processor], and software code [i.e., computer-readable instructions] for implementing a method of interacting an autonomous vehicle, which implements the determined future driving maneuver, with the external environment) comprising:
recognizing, by a computer mounted on a vehicle, a surrounding environment of the vehicle on the basis of a detection result of a detector configured to detect a situation outside the vehicle (James, in Fig. 1, Fig. 7 & ¶¶130-134, discloses (1) the detecting the external environment performed by one or more sensors of the sensor system 125, such as the environment sensor(s) 126, and/or by the camera system 127 [i.e., detector], and (2) the identification of the non-verbal human gesture [i.e., detection result] is performed by the processor according to the human signal recognition module 121);
performing, by the computer mounted on the vehicle, at least one of speed control and steering control of the vehicle on the basis of a recognition result (James, in Fig. 7 & ¶¶135-145, discloses determining a future driving maneuver [i.e., at least one of speed control and steering control] based at least in part on the identified non-verbal human gesture [i.e., on the basis of a recognition result]); and
 (James, in Fig. 3 [reproduced here for convenience], Fig. 7 blocks 715-720 & ¶135-145, discloses the autonomous vehicle 100 implements the determined future driving maneuver [i.e., travels autonomously for picking up a user at a stop position] that is determined based on the identified non-verbal human gesture [i.e., predetermined motion of a user]).
James does not disclose 
Nordbruch teaches, in ¶¶34-37 & ¶86 that is was old and well known at the time of filing in the art of autonomous vehicle sensing and control systems, starting, by the computer mounted on the vehicle, opening control for opening a door of the vehicle so that the opening control is completed at a timing when the user or the vehicle arrives at the stop position (Nordbruch, in ¶¶34-37 & ¶86, discloses the driver or passengers no longer have to unlock the vehicle doors themselves, as said doors are already open when the predetermined pick-up time is reached. In particularly, one or more vehicle doors is/are able to unlock automatically upon request after the driver (including further drivers or passengers) stands in front of the vehicle [i.e., at a timing when the user at the stop position] when the vehicle is in the pick-up position [i.e., at a timing when the vehicle at the stop position]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify James in view of Nordbruch, as both inventions are directed to the same field of endeavor – vehicle-user interaction and the combination would provide the technical advantage that time is saved, in so far as the driver or passengers no longer have to unlock the vehicle doors themselves (see at least Nordbruch’s ¶34).







As per claim 14, James teaches a computer-readable non-transitory storage medium storing a program (James, in Fig. 1 [reproduced here for convenience] & ¶¶153-154, discloses a combination of hardware processing system, computer-readable medium  [i.e., storage medium & processor], and software code [i.e., computer-readable instructions] for implementing a method of interacting an autonomous vehicle with the external environment) for causing a computer mounted on a vehicle to:
recognize a surrounding environment of the vehicle on the basis of a detection result of a detector configured to detect a situation outside the vehicle (James, in Fig. 1, Fig. 7 [reproduced here for convenience] & ¶¶130-134, discloses (1) the detecting the external environment performed by one or more sensors of the sensor system 125, such as the environment sensor(s) 126, and/or by the camera system 127 [i.e., detector], and (2) the identification of the non-verbal human gesture [i.e., detection result] is performed by the processor according to the human signal recognition module 121);
perform at least one of speed control and steering control of the vehicle on the basis of a recognition result (James, in Fig. 7 & ¶¶135-145, discloses determining a future driving maneuver [i.e., at least one of speed control and steering control] based at least in part on the identified non-verbal human gesture [i.e., on the basis of a recognition result]); and
 (James, in Fig. 3 [reproduced here for convenience], Fig. 7 blocks 715-720 & ¶135-145, discloses the autonomous vehicle 100 implements the determined future driving maneuver [i.e., travels autonomously for picking up a user at a stop position] that is determined based on the identified non-verbal human gesture [i.e., predetermined motion of a user]).
James does not disclose to start opening control for opening a door of the vehicle so that the opening control is completed at a timing when the user or the vehicle arrives at the stop position.
Nordbruch teaches, in ¶¶34-37 & ¶86 that is was old and well known at the time of filing in the art of autonomous vehicle sensing and control systems, to start opening control for opening a door of the vehicle so that the opening control is completed at a timing when the user or the vehicle arrives at the stop position (Nordbruch, in ¶¶34-37 & ¶86, discloses the driver or passengers no longer have to unlock the vehicle doors themselves, as said doors are already open when the predetermined pick-up time is reached. In particularly, one or more vehicle doors is/are able to unlock automatically upon request after the driver (including further drivers or passengers) stands in front of the vehicle [i.e., at a timing when the user at the stop position] when the vehicle is in the pick-up position [i.e., at a timing when the vehicle at the stop position]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify James in view of Nordbruch, as both inventions are directed to the same field of endeavor – vehicle-user interaction and the combination would provide the technical advantage that time is saved, in so far as the driver or passengers no longer have to unlock the vehicle doors themselves (see at least Nordbruch’s ¶34).









Claims 2-7 & 10-12 are rejected under 35 USC §103 as being unpatentable over James (PG Pub. No. US 2016/0167648 A1) in view of Nordbruch (PG Pub. No. US 2017/0327125 A1), and further in view of PG Pub. No. US 2017/0032599 A1 to Elie et al. (hereinafter “Elie”)

As per claim 2, James as modified by Nordbruch teaches the vehicle control device according to claim 1, accordingly, the rejection of claim 1 above is incorporated.
James further teaches wherein the processor starts an action representing that the vehicle approaches the user when the processor has recognized a first action of the user (James, in Fig. 2, Fig. 3, Fig. 6 [all Fig(s). reproduced here for convenience] & ¶¶106-113, discloses the autonomous vehicle 100 sends a directional message to the person [i.e., starts an action representing that the vehicle approaches the user] responsive to determine that the person is potentially related to a future driving maneuver [i.e., recognized a first action of the user] as the person is located or is moving in a direction (and/or at a speed) that would cause the vehicle and the person to be substantially close [i.e., the vehicle approaches the user]), and 
[AltContent: arrow]
    PNG
    media_image4.png
    506
    721
    media_image4.png
    Greyscale

James’s FIG. 2: “an autonomous vehicle configured for interaction with an external environment using a visual communication system, wherein the visual communication system includes a plurality of displays”

wherein the processor changes the stop position determined in accordance with a position of the user on the basis of a second action when the processor has recognized the second action different from the first action of the user after the action representing that the vehicle approaches the user started (James, in Fig. 2, Fig. 3, Fig. 6, Fig. 7 & ¶¶130-145, discloses the person 310 may raise a hand to make a stop gesture [i.e., second action] then the future driving maneuver can be determined to be stopping before turning onto the second street 325 [i.e., changes stop position determined in accordance with a position of the user]).

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    763
    564
    media_image5.png
    Greyscale

James’s FIG. 6: “a method of interacting with an environment external for an autonomous vehicle, wherein the autonomous vehicle sends a directional message to a portion of the external environment”

James & Nordbruch does not disclose being associated with the opening control.
Elie teaches, in Fig. 11 & ¶¶3-4 that is was old and well known at the time of filing in the art of autonomous vehicle sensing and control systems, being associated with the opening control (Elie, in Fig. 11 & ¶¶3-4, identifies a gesture [i.e., predetermined motion of a user] by a recognized user, interprets the said identified gesture of the recognized user as a door open command, then causes Door actuator 22 to move the door to one of an open condition]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of James & Nordbruch further in view of Elie, as all inventions are directed to the same field of endeavor - autonomous vehicle-user interaction and the combination would provide for improving the timing of the autonomous vehicle door opening operation when recognized user arrives at the pickup location (see at least Elie’s ¶2 & ¶74).


As per claim 3, James as modified by Nordbruch & Elie teaches the vehicle control device according to claim 2, accordingly, the rejection of claim 2 above is incorporated.
James further teaches wherein the first action is an action for causing the vehicle to authenticate a person  (James, in Fig. 2, Fig. 3, Fig. 6 & ¶¶106-113, discloses the external environment of the autonomous vehicle 100 is detected to identify one or more persons [i.e., authenticate a person] in the external environment [i.e., the first action]), and
wherein the second action is an action for indicating the stop position of the vehicle to the vehicle (James, in Fig. 2, Fig. 3, Fig. 6, Fig. 7 & ¶¶130-145, discloses the person 310 may raise a hand to make a stop gesture [i.e., second action] then the future driving maneuver can be determined to be stopping before turning onto the second street 325 [i.e., indicating the stop position of the vehicle to the vehicle]).
James does not disclose a person preregistered as a user of the vehicle.
Elie teaches, in Fig. 11 & ¶¶3-4 that is was old and well known at the time of filing in the art of autonomous vehicle sensing and control systems, a person preregistered as a user of the vehicle (Elie, in Fig. 11 & ¶¶3-4, discloses a controller that receives a signal from the sensor, and identifies a recognized user from a first set of data [i.e., a person preregistered as a user of the vehicle] within the signal. Elie, in Fig. 7 & ¶¶65-66, further discloses a controller 70 that identifies faces in the acquired image data and run one of various facial-recognition algorithms to determine if one of the identified faces is that of an authorized user). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify James in view of Nordbruch & Elie, as both inventions are directed to the same field of endeavor - autonomous vehicle-user interaction and the combination would provide for improving the security of the autonomous vehicle door opening operation when recognized user arrives at the pickup location (see at least Elie’s ¶2 & ¶74). 
[see also Nordbruch in ¶¶36-37, wherein detected persons have been checked that they are authorized for access to the vehicle, and only authorized people are able to unlock the vehicle doors solely by their presence at the pick-up position].

As per claim 4, James as modified by Nordbruch & Elie teaches the vehicle control device according to claim 2, accordingly, the rejection of claim 2 above is incorporated.
James further teaches wherein the second action includes a motion of the user approaching the vehicle (James, in Fig. 2, Fig. 3, Fig. 6 & ¶¶106-113, discloses the person is moving in a direction [i.e., the user approaching the vehicle] (and/or at a speed) that would cause the vehicle and the person to be substantially close to each other based on the current travel route of the vehicle 100. And, in responsive to determining that the person is potentially related to a future driving maneuver, the autonomous vehicle 100 can be caused to send a directional message to the person).

As per claim 5, James as modified by Nordbruch & Elie teaches the vehicle control device according to claim 2, accordingly, the rejection of claim 2 above is incorporated.
James further teaches wherein the processor improves recognition accuracy of the first action as compared with the second action (James, in Fig. 2, Fig. 3, Fig. 6 & ¶¶106-115, discloses the detecting of the external environment of the autonomous vehicle 100 to identify one or more persons in the external environment using one or more human recognition technologies. James furthers teaches examples for detecting and the identifying manners such as human recognition technologies including facial recognition (e.g. face detection and/or face localization), body recognition and/or iris recognition, computer vision, template matching or other visual data processing technology now known or later developed [i.e., improves recognition accuracy of the first action as compared with the second action]).
It would have been obvious to one of ordinary skill in the art at the time of invention to use one or more of the known “recognition technologies”, as disclosed by the prior art of James, since suitable human recognition technologies are known to ordinary skill in the art for having different levels of accuracies & computational complexity and would have been well within the scope of invention to incorporate different “one or more recognition technologies” as disclosed by James and having an improved recognition accuracy of the first action as compared with the second action.

As per claim 6, James as modified by Nordbruch & Elie teaches the vehicle control device according to claim 2, accordingly, the rejection of claim 2 above is incorporated.
James further teaches wherein the processor changes the stop position on the basis of the position of the user when the recognizer has not recognized the second action (James, in Fig. 2, Fig. 3 & ¶42, discloses to detect, determine, assess, measure, quantify, and sense the presence and the position of each detected person in the surrounding environment relative to the vehicle 100. James, in Fig. 6 & ¶¶106-143, further discloses to determine whether the detected person is potentially related to a future driving maneuver of the vehicle 100, then based on this future driving maneuver and the location of the person 310, it can be determined that the person 310 is potentially related to a future driving maneuver of the vehicle 100, and the future driving maneuver can be determined to be stopping before said position).

As per claim 7, James as modified by Nordbruch & Elie teaches the vehicle control device according to claim 2, accordingly, the rejection of claim 2 above is incorporated.
James further teaches wherein, when the stop position is changed on the basis of the second action, the processor causes the  (James, in Fig. 2, Fig. 3, Fig. 6, Fig. 7 & ¶¶130-145, discloses the person 310 may raise a hand to make a stop gesture [i.e., second action] then the future driving maneuver can be determined to be stopping before turning onto the second street 325 [i.e., the stop position is changed]).
James does not disclose the opening control to be completed at a timing when the vehicle arrives. 
Nordbruch teaches, in ¶¶34-37 & ¶86 that is was old and well known at the time of filing in the art of autonomous vehicle sensing and control systems, the opening control to be completed at a timing when the vehicle arrives (Nordbruch, in ¶¶34-37 & ¶86, discloses the driver or passengers no longer have to unlock the vehicle doors themselves, as said doors are already open when the predetermined pick-up time is reached. In particularly, one or more vehicle doors is/are able to unlock automatically upon request after the driver (including further drivers or passengers) stands in front of the vehicle [i.e., at a timing when the user at the stop position] when the vehicle is in the pick-up position [i.e., at a timing when the vehicle at the stop position]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of James & Elie further in view of Nordbruch, as all inventions are directed to the same field of endeavor – vehicle-user interaction and the combination would provide the technical advantage that time is saved, in so far as the driver or passengers no longer have to unlock the vehicle doors themselves (see at least Nordbruch’s ¶34).

As per claim 10, James as modified by Nordbruch teaches the vehicle control device according to claim 1, accordingly, the rejection of claim 1 above is incorporated.
James & Nordbruch do not disclose wherein, the door is opened by moving outward about a fulcrum, the processor unlocks the door and puts the door in a half-closed state. 
Elie teaches, in Fig(s). 1-4, Fig. 6, Fig. 10 & ¶33 & ¶¶55-58 that is was old and well known at the time of filing in the art of autonomous vehicle sensing and control systems, wherein, the door is opened by moving outward about a fulcrum, the processor unlocks the door and puts the door in a half-closed state (Elie, in Fig(s). 1-4, Fig. 6, Fig. 10 & ¶33 & ¶¶55-58, discloses the control the actuator 22 to change a direction or halt movement of the door 14 [implies half-closed state] prior to a collision with the object [implies door is opened by moving outward about a fulcrum]. Monitoring the location of an object or obstruction relative to a radial extent 42 of the door 14 in relation to the hinge assembly 18 [implies door is opened by moving outward about a fulcrum] may significantly improve the control of the motion of the door 14 by allowing for variable sensitivities of each of the detection regions 34, and once the controller 70 detects that a proximity signal from at least one of the proximity sensors 96, 97, and 98 exceeds a predetermined threshold, the controller 70 may control the actuator 22 to halt a positioning adjustment of the door 14 [implies half-closed state], and as the actuator 22 begins to position the door 14, the controller 70 is configured to identify if an obstruction is detected (110). If an obstruction is detected, the controller 70 may halt the closing operation of the door (112) [implies half-closed state] by halting the door actuator 22 (120)).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of James & Nordbruch further in view of Elie, as all inventions are directed to the same field of endeavor - autonomous vehicle-user interaction and the combination would provide for improving the timing of the autonomous vehicle door opening operation when recognized user arrives at the pickup location (see at least Elie’s ¶2 & ¶74).


As per claim 11, James as modified by Nordbruch teaches the vehicle control device according to claim 1, accordingly, the rejection of claim 1 above is incorporated.
James & Nordbruch do not disclosed wherein, the door is opened or closed by moving along a vehicle body of the vehicle, and the processor unlocks the door and moves the door by a predetermined amount.
Elie teaches, in Fig(s). 1-4, Fig. 6, Fig. 10 & ¶33 & ¶¶55-58 that is was old and well known at the time of filing in the art of autonomous vehicle sensing and control systems, wherein, the door is opened or closed by moving along a vehicle body of the vehicle, and the processor unlocks the door and moves the door by a predetermined amount (Elie, in Fig(s). 1-4, Fig. 6, Fig. 10 & ¶33 & ¶¶55-58, discloses the controller 70 detects that a proximity signal from at least one of the proximity sensors 96, 97, and 98 exceeds a predetermined threshold, the controller 70 may control the actuator 22 to halt a positioning adjustment of the door 14).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of James & Nordbruch further in view of Elie, as all inventions are directed to the same field of endeavor - autonomous vehicle-user interaction and the combination would provide for improving the timing of the autonomous vehicle door opening operation when recognized user arrives at the pickup location (see at least Elie’s ¶2 & ¶74).

As per claim 12, James as modified by Nordbruch & Elie teaches the vehicle control device according to claim 11, accordingly, the rejection of claim 11 above is incorporated.
James & Nordbruch does not disclose wherein, when an occupant recognition device mounted on the vehicle has recognized a passenger of the vehicle, the processor unlocks the door and does not move the door.
Elie teaches, in ¶¶64-65 that is was old and well known at the time of filing in the art of autonomous vehicle sensing and control systems, wherein, when an occupant recognition device mounted on the vehicle has recognized a passenger of the vehicle, the processor unlocks the door and does not move the door (Elie, in ¶¶64-65, discloses the controller 70 may monitor various regions proximate the door 14 to identify if an object (for example a vehicle occupant) is in proximity to the door 14 [implies the vehicle has recognized a passenger of the vehicle]. In response to the predetermined temporal period lapsing without the controller 70 detecting an object in proximity to the door 14, the controller may activate the actuator 22 [implies unlocks the door] to position the door 14 in a closed position [implies does not move the door]. The motion of object 134 thus identified by the controller 70 can be interpreted as a command (218) directing controller 70 to activate the door assist system 12 such that the actuator 22 repositions the door 14 (step 220)).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of James & Nordbruch further in view of Elie, as all inventions are directed to the same field of endeavor - autonomous vehicle-user interaction and the combination would provide for improving the timing of the autonomous vehicle door opening operation when recognized user arrives at the pickup location (see at least Elie’s ¶2 & ¶74).

Claim 8 is rejected under 35 USC §103 as being unpatentable over James (PG Pub. No. US 2016/0167648 A1) in view of Nordbruch (PG Pub. No. US 2017/0327125 A1), Elie (PG Pub. No. US 2017/0032599 A1), and further in view of PG Pub. No. US 2017/0057497 A1 to Laur et al. (hereinafter “Laur”)

As per claim 8, James as modified by Nordbruch & Elie teaches the vehicle control device according to claim 2, accordingly, the rejection of claim 2 above is incorporated.
James further teaches wherein, when the second action is not recognized and the processor recognizes that the user  (James, in  Fig. 2, Fig. 3 & ¶¶31-42, discloses the human signal recognition module 121 can be operatively connected to one or more gesture libraries 116. The one or more gesture libraries 116 can be included as part of one or more of the data stores 115. The gesture library 116 can include a set of predefined human gestures. "Gesture' is a form of non-verbal communication in which visible human bodily actions and/or movements are used to convey a message. A gesture may be used in place of or in conjunction with speech or other vocalization. Gestures include movement of the hands [implies user has luggage], fingers, arms [implies human or animal in his or her arms], face, eyes, mouth and/or other parts of the body. The one or more ultra sound-based environment sensors 126 can be configured to detect, determine, assess, measure, quantify and/or sense, directly or indirectly, the presence of one or more objects in the surrounding environment of the vehicle 100, the position of each detected object relative to the vehicle 100 and/or the distance between each detected object and the vehicle 100 in one or more directions. In Fig. 6 & ¶¶106-143, James discloses, at block 615, it can be determined whether the detected person(s) are potentially related to a future driving maneuver of the vehicle 100. “Potentially related to a future driving maneuver” means that the person is located or is moving in a direction (and/or at a speed) that would cause the vehicle and the person to be substantially close to each other based on the current travel route of the vehicle 100 (e.g. current location, future driving maneuvers and/or current or future vehicle speed. Based on this future driving maneuver and the location of the person 310, it can be determined that the person 310 is potentially related to a future driving maneuver of the vehicle 100. Such a determination can be made based on the person 310 being located within a predetermined safety distance from the vehicle 100. The determined future driving maneuver can be implemented by the vehicle 100. Such implementing can be done automatically. The future driving maneuver can be determined to be stopping before turning onto the second street 325).
James as modified by Nordbruch & Elie does not disclose recognizing that the user has luggage or has a human or animal in his or her arms.
Laur teaches, in Fig. 2 [reproduced above for convenience] & ¶29 that is was old and well known at the time of filing in the art of autonomous vehicle sensing and control systems, recognizing that the user has luggage or has a human or animal in his or her arms (Laur, in Fig. 2 & ¶29, discloses the controller 26 detects that a second-object other than a person (e.g. pet, ball, bicycle, baby-carriage, wheel-chair, grocery-cart) is being followed or pushed by the pedestrian 24 (adult or child)).

    PNG
    media_image6.png
    703
    1064
    media_image6.png
    Greyscale

Laur’s Fig. 2

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of James, Nordbruch & Elie further in view of Laur, as all inventions are directed to the same field of endeavor – pedestrian intent-detection for automated operation of a host vehicle and the combination would define a size of a caution-area located proximate to the pedestrian based on a behavior-characteristic of the pedestrian indicated by the object-detection device (see at least Laur’s Fig. 2 , ¶3 & ¶14).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/T.E./Examiner, Art Unit 3661         

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661